DETAILED ACTION
This is in response to the applicant’s communication filed on 6/6/22, wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
WITHDRAWN, in light of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), and further in view of Ellis et al. (US 20070220614).

Referring to claim 1:
Roever discloses a system to track receiving of multi-media files from a plurality of multi-media collection devices comprising: 

one or more processors (Roever [0086] processor 312[0086]); 

a memory coupled to the one or more processors (Roever [0086] The computer includes a processor 312 coupled to a memory 314[0086]); 

a storage containing a plurality of multi-media files (Roever [0081] A digital content file stored within a content publishing structure 110...[0081]); 

a transaction monitor effecting a distributed transaction including an operation of an executable workflow processing module that is transacted via the transaction monitor (Roever [0096][0115] [0103][0104] and Fig. 6 where ...the processing portion 610...[0096] is interpreted as providing an executable workflow processing module and where [0103]-[0104] indicate some of the operations the processing portion 610 may perform and where [0115] provides that the system is distributed), wherein the operation of the executable workflow processing module includes:

receiving the multi-media files from the multi-media sources (Roever [0104] A title manager module performs management functions on titles such as organizing, deleting, adding...[0104]); 

changing formats of the multi-media files received by the file receiving module (Roever [0125] ...transform 614 converts the outbound information from a normalized format into a format that conforms to a user profile or preference...[0125]); 

generating identifiers for the received multi-media files (Roever [0109][0219] The title publisher provides an easy to use interface for a user to identify, organize, and group new content (or resources), and then generate a new title or title template that points to that digital content or those resources[0109] where the title is the identifier); 

generating message digests for the received multi-media files (Roever [0145] FIG. 11 is a flow chart showing steps for performing a title transfer according to an embodiment of the invention. Initially, the user logs on the title manager computer 1152 and uploads a new title and associated content record 1154...The title integrity is verified and a new chained hash is issued 1162...[0145] where the hash is a digest);

completing storage of at least one multi-media file of the received multi-media files in the storage {Roever [0104][0128][0130] where digital files are stored until needed, as stated in [0128]};

wherein if a failure in at least one of the receiving, changing, generating, completing storage, and deleting operations is detected by the transaction monitor, all operations of the executable workflow processing module are rolled back (Roever [0103][0104][0246][0247][0256] [0257] The core title transaction application 620 (core TTS) is the application that verifies the ownership of the titles by the users and that authenticates the titles and selectively permits the titles to be transferred if such rights are allowed. Among the modules that may be contained within the core TTS application are the following: (a) A title manager module performs management functions on titles such as organizing, deleting, adding, transferring, trading, copying, backing up, viewing, and redeeming[0103]-[0104] and ...the functionality of title manager 3804 can be operated directly on consumer device 3802 as a complete application[0247] and Transactiontype component 4006 may specify the type of transaction that is being conducted, such as identifying this transaction as an ACID transaction. By indicating an ACID transaction all participating applications in the transaction flow must maintain a record of the transaction and also provide the ability to rollback the transaction if required. Transactiontype can comprise a simple indicator of the nature of the transaction and it can also include granular control instructions over the transaction. For example, the transactiontype component can reference transaction processes that must complete before the transaction is successful and if any process fails to complete, the entire transaction is rolled back[0257] and where Examiner also notes that most of this limitation is conditional (i.e., optional), does not further limit the scope of the claim, and therefore, receives little patentable weight).

Roever discloses a system for enabling transactions related to digital assets (abstract).  Roever does not disclose an executable workflow map display module resident in the memory and coupled to the workflow processing module, operable to display a progress of the executable workflow processing module operating on the at least one multi-media file. 

However, Foley teaches a related system for graphical presentation of user-friendly data regarding file operations (abstract).  Foley teaches an executable workflow map display module resident in the memory and coupled to the workflow processing module, operable to display a progress of the executable workflow processing module operating on the at least one multi-media file (Foley 5:1-37 and Fig. 3 Each of line graphs 37a and 37b comprises a series of job presentation elements or segments which have a limited thickness or width, but each of which has a length corresponding to the processing time consumed in executing or running the job associated with the element. Each element can exhibit a mode or color, according to the status of the job as running, failed, or completed. According to one embodiment, a running job is represented by a solid segment or the color green, as it grows or extends as a function of time[5:5-11]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever to incorporate a display of job progress as taught by Foley because this would provide a manner for visually observing job progress (Foley 2:9-14]), thus aiding the user by providing desired information.

Roever, as modified by Foley discloses a system for enabling transactions related to digital assets (abstract).   Roever discloses the function of deleting multi-media files; however, Roever, as modified by Foley, does not disclose deleting the multi-media files from the multi-media sources in response to complete storage of the at least one multi-media file of the received multi-media files in storage.

However, Ellis teaches a similar system for providing access to data files (abstract).  Ellis teaches deleting the multi-media files from the multi-media sources in response to complete storage of the at least one multi-media file of the received multi-media files in storage {Ellis [0147] After a document is duly encoded and transmitted over the network to secure document storage, and after a deposit verification is transmitted back to the user at the kiosk (or other terminal), the programming automatically deletes all locally stored information and imaging data [0147]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever and Foley to incorporate deleting files after completing storage as taught by Ellis because this would provide a manner for preventing subsequent users from viewing private information (Ellis [0147]), thus aiding the user by providing increased security.

Referring to claim 4:
As above, Roever discloses a file receiving module, transcoding module, file identifier generator, and a message digest generator {Roever [0104][0109][0125][0145] wherein [0104] provides a file receiving module, [0125] provides a transcoding module, [0109] provides a file identifier generator, and [0145] provides a message digest generator}.

Roever, as modified by Foley, discloses wherein the executable workflow map display module graphically represents at least some of the ... modules as icons in a workflow diagram and processing flow as lines (Foley 5:1-37 and Fig. 3 Each of line graphs 37a and 37b comprises a series of job presentation elements or segments which have a limited thickness or width, but each of which has a length corresponding to the processing time consumed in executing or running the job associated with the element. Each element can exhibit a mode or color, according to the status of the job as running, failed, or completed. According to one embodiment, a running job is represented by a solid segment or the color green, as it grows or extends as a function of time[5:5-11] and where the names of the jobs shown in Fig. 3 (i.e., Job1A, Job1B, etc.) are interpreted as the ).

Referring to claim 6:
Roever, as modified by Foley, discloses an executable reporting module resident in the memory coupled to the executable workflow processing module, the executable reporting module configured to report processing status on the plurality of multi-media files (Foley 5:1-37 and Fig. 3 Each element can exhibit a mode or color, according to the status of the job as running, failed, or completed. According to one embodiment, a running job is represented by a solid segment or the color green, as it grows or extends as a function of time[5:5-11]).
 
Referring to claim 8:
Claim 8 is rejected on the same basis as claim 1.

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 4.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 6.

Claims 2, 9, 15, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), and further in view of Wu (US 20030074322).

Referring to claim 2:
Roever, as modified by Foley and Ellis, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley and Ellis, does not disclose calculating a retrievable message digest for a multi-media file of the plurality of multi-media files; and storing the message digest and the identifier of the multi-media file so that the message digest is retrievable using the identifier of the multi-media file as a key.

However, Wu teaches a similar system for managing digital files (see abstract).  Wu teaches the message generator: calculating a retrievable message digest for a multi-media file of the plurality of multi-media files; and storing the message digest and an identifier of the multi-media file so that the message digest is retrievable using the identifier of the multi-media file as a key (Wu [0026] where Wu describes using the MD5 algorithm to generate a “fingerprint” of files, which is stored along with the filename, in a database which may be searched).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, and Ellis to incorporate calculating a digest and storing it along with an identifier as taught by Wu because this would provide a manner for registering a digital file (Wu [0026]), thus aiding the user by controlling the distribution of the file.


Referring to claim 9:
Claim 9 is rejected on the same basis as claim 2.

Referring to claim 15:
Claim 15 is rejected on the same basis as claims 1 and 2.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 4.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 6.

Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), in view of Wolfish et al. (US 20060074985), and further in view of Mercer (US 20120047365).

Referring to claim 3:
Roever, as modified by Foley and Ellis, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley and Ellis, does not disclose an executable statistics module resident in the memory coupled to the executable workflow processing module, the executable statistics module configured...to calculate at least one historical statistic on at least some of the plurality of multi-media files.

However, Wolfish teaches a similar system for a digital information library and delivery system (abstract).  Wolfish teaches an executable statistics module resident in the memory coupled to the executable workflow processing module, the executable statistics module configured...to calculate at least one historical statistic on at least some of the plurality of multi-media files (Wolfish [0038] The library server 260 also collects usage statistics on the access history of the digital information files 262 and stores this usage data into usage statistic storage area 264[0038] where it is inherent that the module which provides the code for collecting and storing usage statistics is executable, as otherwise, the code would not perform the function for which it is intended).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, and Ellis to incorporate a statistics module as taught by Wolfish because this would provide a manner for storing usage data (Wolfish [0038]), thus aiding the user by providing desired information.

Roever, as modified by Foley, Ellis, and Wolfish, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley, Ellis, and Wolfish, does not disclose ...retrieve instances of the multi-media files being uploaded and processed.

However, Mercer teaches a similar system transferring digital files (abstract).  Mercer teaches ...retrieve instances of the multi-media files being uploaded and processed (Mercer [0041][0042][0047] ...published member widget 401 may also automatically determine certain metadata corresponding to the file upload request, such as an identifier corresponding to the intended member-recipient of the file, the time of the request, the size of the file, the Internet Protocol ("IP") address of the non-member device 105, and the like[0041] and ...periodically queries 433 vault server 200 to determine whether the member has any pending files available to download. If so, vault server 200 retrieves metadata associated with the pending file from database 110 and provides 435 the metadata to member device 300[0047]).

 It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, Ellis, and Wolfish to incorporate retrieving instances of a file being uploaded and processed as taught by Mercer because this would provide a manner for providing information about a file (Mercer [0048]), thus aiding the user by providing desired information.

Referring to claim 10:
Claim 10 is rejected on the same basis as claim 3.

Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), and further in view of Aust et al. (US 20110131322).

Referring to claim 5:
Roever, as modified by Foley and Ellis, discloses wherein the executable workflow map display module is configured to update substantially in real-time, and to indicate... a problem (Foley 5:1-37 and Fig. 3 and claim 14, wherein claim 14 indicates that the workflow map receives real time information and where failed jobs are indicated by color).

Roever, as modified by Foley and Ellis, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley does not disclose where the problem is to indicate the executable processing modules whose volume of operations are less than a predetermined threshold.

However, Aust teaches a similar system for accessing files in a network (abstract).  Aust teaches where the problem is to indicate the executable workflow processing module whose volume of operations are less than a predetermined threshold (Aust [0013] ...a comparator configured to compare the determined time, the determined amount of data or an access rate calculated from the determined time and determined data amount, with an expected value and provide an output indicative of said comparison...[0013]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, and Ellis to incorporate indicating a volume of operations as less than a predetermined threshold as taught by Aust because this would provide a manner for analyzing output (Aust [0013]), thus aiding the user by providing desired information.

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), in view of Hildreth et al. (US 20070226365), in view of Larose et al. (US 6108420), and further in view of Wolfish et al. (US 20060074985).

Referring to claim 7:
Roever discloses multi-media file location (Roever [0334] In addition, the filename and the physical location URL are noted so that the asset may be made available for delivery to others who come to possess title to the JPEG[0334]).

Roever, as modified by Foley and Ellis, discloses wherein the executable reporting module reports any one of: a job status (Foley 5:1-37 and Fig. 3 Each element can exhibit a mode or color, according to the status of the job as running, failed, or completed. According to one embodiment, a running job is represented by a solid segment or the color green, as it grows or extends as a function of time[5:5-11]).

Roever, as modified by Foley and Ellis, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley and Ellis, does not disclose multi-media transcoding.  

However, Hildreth teaches a similar system for managing digital files (abstract).  Hildreth teaches multi-media transcoding (Hildreth [0067]-[0072] ...the transcode manager 216...[0070]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, and Ellis to incorporate a transcoding module as taught by Hildreth because this would provide a manner for converting the file from one format to another (Hildreth [0004]), thus aiding the user by ensuring the file will play on a desired device.

 Roever, as modified by Foley, Ellis, and Hildreth, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley, Ellis, and Hildreth, does not disclose multi-media file corruption.

However, Larose teaches a similar system for a software application (abstract).  Larose teaches multi-media file corruption (Larose 13:9-15 If they differ, the authentication and reading program 400 will fail with a warning that the installed aggregate distribution file 15 has been corrupted[13:9-15]); 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, Ellis, and Hildreth, to incorporate multi-media corruption reporting as taught by Larose because this would provide a manner for warning a user that a file has been corrupted (Larose [13:9-15]), thus aiding the user by providing desired information.

Roever, as modified by Foley, Ellis, Hildreth, and Larose, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley, Hildreth, and Larose does not disclose statistics on multi-media files.

However, Wolfish teaches a similar system for a digital information library and delivery system (abstract).  Wolfish teaches statistics on multi-media files (Wolfish [0038] The library server 260 also collects usage statistics on the access history of the digital information files 262 and stores this usage data into usage statistic storage area 264[0038]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, Ellis, Hildreth, and Larose to incorporate a statistics module as taught by Wolfish because this would provide a manner for storing usage data (Wolfish [0038]), thus aiding the user by providing desired information.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 7.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), in view of Hildreth et al. (US 20070226365), in view of Wu (US 20030074322), and further in view of Wolfish et al. (US 20060074985).

Referring to claim 16:
Roever, as modified by Foley, Ellis, Hildreth, and Wu, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley, Ellis, Hildreth, and Wu, does not disclose a statistics module resident in the memory coupled to the workflow processing module, the statistics module configured to calculate at least one historical statistic on at least some of the plurality of multi-media files.

However, Wolfish teaches a similar system for a digital information library and delivery system (abstract).  Wolfish teaches a statistics module resident in the memory coupled to the workflow processing module, the statistics module configured to calculate at least one historical statistic on at least some of the plurality of multi-media files (Wolfish [0038] The library server 260 also collects usage statistics on the access history of the digital information files 262 and stores this usage data into usage statistic storage area 264[0038]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, Ellis, Hildreth, and Wu to incorporate a statistics module as taught by Wolfish because this would provide a manner for storing usage data (Wolfish [0038]), thus aiding the user by providing desired information.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), in view of Hildreth et al. (US 20070226365), in view of Wu (US 20030074322), and further in view of Aust et al. (US 20110131322).

Referring to claim 18:
Roever, as modified by Foley and Ellis, discloses wherein the executable workflow map display module is configured to update substantially in real-time, and to indicate... a problem (Foley 5:1-37 and Fig. 3 and claim 14, wherein claim 14 indicates that the workflow map receives real time information and where failed jobs are indicated by color).

Roever, as modified by Foley, Ellis, Hildreth, and Wu, discloses a system for enabling transactions related to digital assets (abstract).  Roever, as modified by Foley, Ellis, Hildreth, and Wu, does not disclose where the problem is to indicate the executable workflow processing module whose volume of operations are less than a predetermined threshold.

However, Aust teaches a similar system for accessing files in a network (abstract).  Aust teaches where the problem is to indicate the executable workflow processing module whose volume of operations are less than a predetermined threshold (Aust [0013] ...a comparator configured to compare the determined time, the determined amount of data or an access rate calculated from the determined time and determined data amount, with an expected value and provide an output indicative of said comparison...[0013]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Roever, Foley, Ellis, Hildreth, and Wu to incorporate indicating a volume of operations as less than a predetermined threshold as taught by Aust because this would provide a manner for analyzing output (Aust [0013]), thus aiding the user by providing desired information.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roever et al. (US 20050246193), in view of Foley et al. (US 5973687), in view of Ellis et al. (US 20070220614), in view of Hildreth et al. (US 20070226365), in view of Wu (US 20030074322), in view of Larose et al. (US 6108420), and further in view of Wolfish et al. (US 20060074985).

Referring to claim 20:
Claim 20 is rejected on a similar basis as claim 7, with the addition of Wu (which does not disclose the claimed subject matter), as provided in claim 15 (as claim 20 is dependent on claim 15).

Response to Arguments
The Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 

Rejection under 35 USC 112
WITHDRAWN, in light of Applicant’s amendments.

Rejection under 35 USC 103
Applicant argues Roever does not teach the deleting of the titles form the source after the process of storing the titles.  Remarks 13.  Examiner notes that Roever is not used to teach the pertinent claim limitation (“deleting the multi-media files from the multi-media sources in response to complete storage of the at least one multi-media file of the received multi-media files in the storage”); Ellis is used to teach this limitation (see rejection, supra).

Applicant further argues that Roever does not teach the rollback in the ACID transaction “if a failure in at least one of the receiving, changing, generating, completing storage, and deleting operations is detected.”  Remarks 14.  Applicant underlined the “deleting operations” portion of the language, thereby indicating that this is the portion Applicant argues is not taught. Examiner respectfully disagrees.  Roever states, “For example, the transactiontype component can reference transaction processes that must complete before the transaction is successful and if any process fails to complete, the entire transaction is rolled back.”  Roever [0257].  This indicates that any process which is identified as one that must be completed will cause the rollback.  Further, Roever [0257] indicates that a delete operation is one of these processes.  Examiner also notes that the plain claim language states that there is a failure “in at least one” of the operations which means that only one of the operations needs to be taught (although, Examiner has identified all of the operations).  Finally, Examiner points out that, as noted above, most of this limitation is conditional (i.e., optional), does not further limit the scope of the claim, and therefore, receives little patentable weight.

The remaining arguments emphasize the ones above, which are answered as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689